Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The 17/176,586 application is a reissue application of U.S. Patent No. 8,190,594 published on 5/29/12; the 17/176,586 is a continuation application of the reissue application 14/290,672.
Claims 11-49 are pending in the application. In the amendment filed on 2/16/2021, claims 1-10 were cancelled; and claims 11-49 were added. 
This is a Non-Final Action.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,190,594 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Claim Objections
	Claims 18, 28, 44, and 45 are NOT subject to neither 35 U.S.C. 251 recapture rejection nor 35 USC § 103, and are objected to because they would be in condition for allowance if they were written in independent forms. 

Claim Rejection -35 U.S.C. 251
	Claims 11-17, 19-27, 29-43, and 46-52 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued. 
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art. 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

Analysis:
	By applying the three-step process of the recapture, the independent claim 6 has recaptured broadened claimed subject matter surrendered in the application for the patent.
1) Step 1:
Claims 11, 22, and 33 have been broaden the scope the original patent claim by omitting all or part of following limitations: 
“… wherein computing the statistics comprises attributing an organic online reference to the identified entity identified via a first search engine of the plurality of search engines with a weight greater than an organic online reference to the entity identified via a second search engine;…” 

2) Step 2:
The broader aspects of the reissue claims, the omitted limitation, relate to subject matter surrendered in the original prosecution.  The following the limitations were amended into the claims 1, 15, and 31 during the prosecution of the original application number 14/290,672.
Claim 1: “… wherein computing the statistics comprises attributing an organic online reference to the identified entity identified via a first search engine of the plurality of search engines with a weight greater than an organic online reference to the entity identified via a second search engine;…” (Amended on 08/26/2020)  Similar amendment were made to independent claims 15 and 31,

3) Step 3:
	Finally, the newly added limitation “…computing using the reverse index statistics regarding organic online reference to the identified entity; and …” does not limit the scope of the limitation of “… wherein computing the statistics comprises attributing an organic online reference to the identified entity identified via a first search engine of the plurality of search engines with a weight greater than an organic online reference to the entity identified via a second search engine;…” as recited in the omitted limitations.  Therefore, the newly provided limitations does not materially narrowed in other respects, so that the claims 11, 22, and 33 has not been enlarged, and hence avoid the recapture rule.
	Regarding claims 12-17, 19-21, 23-27, 29-32, 34-43, and 46-52 rejected under the same rationale as their independent claims 11, 22, and 33.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-17, 19-27, 29-43, and 46-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brawer et al. US 7,801,881 in view of Boone US 2007/0198459, Park US 2009/0307056, and Grieselhuber et al. US 8,972,379

  #
14/290,672
Brawer et al. US 7,801,881, Boone US 2007/0198459, Park US 2009/0307056, and Grieselhuber et al. US 8,972,379
11
A method of indexing online reference of an entity, the method comprising, by a system comprising a plurality of worker nodes:
See Brawer abstract Fig. 5, items 502-515;

Crawling the internet for online references to the entity by querying, using a keyword, one or more search engines to retrieve search results pages,
See Brawer abstract Fig. 5, items 502-515; col. 8, lines 28-col. 9, lines 24;

Wherein the entity is an individual, corporation brand, or product,


Wherein the search result pages comprise one or more search results identified by the respective search engine as responsive to the keyword, and;
See Brawer; Fig 1, and col. 2, lines 42-47;
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45)
Boone teaches using specific keyword (see Boone p0004)
It is obvious to combine Boone with Brawer in order to construct queries based on specific keywords.    

Wherein the worker nodes are configured to simulate activities of a human user of the internet by providing the one or more search engines with information that effects how the search results would be presented to the human user;
Brawer teaches deep index. (see Brawer. Fig 5, items 508, 512, 515, 510)
Park teaches worker nodes crawling in deep indexing. (see Park p0008)
It is obvious to combine Park’s teaching with Brawer in order to produce the obvious result of providing user with method that incorporates more relevant parament by using more worker nodes. (see Park 0026)
See Boone Fig. 9, Fig. 10; p0069-p0073;
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) 
Grieselhuber teaches displaying statistics regarding on-lines references (see Grieselhuber abstract) 
It is obvious to combine Boon’s  teaching or Grieselhuber’s teaching with Brawer in order to provide user with a presentation of resulting website

Parsing the search results pages to identify organic search results, wherein the organic search results, wherein the organic search results appear in the search results pages based on relevance of webpages corresponding to the organic search results to the keyword; 
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) 
Grieselhuber teaches displaying statistics regarding on-lines references, and determine if result is organic or paid (see Grieselhuber abstract; col. 8, lines 10-35;) 
It is obvious to combine Boon’s teaching or Grieselhuber’s teaching with Brawer in order to provide user with a presentation of resulting website.

Parsing the organic search results to identify organic online references to entities in organic search results and one or more signals to be evaluated that include information about the organic online references;
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) Boone teaches differentiate organic search results and paid search results (Boone paragraph 0038; 0045)  Boone can distinguish advertisement from rest of the web content(p 0045; p0047)


Evaluating the signals to identify relevance of the organic online references to entities in the organic search results;
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) 

Constructing a reverse index of online references based on the evaluated signals; and 
 
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
It is obvious to combine Boone with Brawer in order to construct a reverse index from found documents based on references and metadata information.    

In response to receiving a query related to the entity, computing, using the reverse index statistics regarding organic online references to the identified entity; and
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)

Presenting the computed statistics regarding organic online references to the identified entity.
Grieselhuber teaches displaying statistics regarding on-lines references (see Grieselhuber abstract) 
It is obvious to combine Grieselhuber with Brawer in order to provide user with a score presentation of resulting website.    
12
The method of claim 11, wherein the information that affects how the search results would be presented to the human user comprises:
The keyword;
Attributes of the human user;
Attribute of a computing device used by the human user to perform the activities; or 
Contextual information related to the crawling.
Boone teaches using specific keyword which meets one of the information that affects how the search result would be presented.  (see Boone p0004)
Grieselhuber teaches track specific Brand and search activities. (Grieselhuber col. 28, lines 10-col. 29, lines 64) 
 

13
The method of claim 12, wherein the information that affects how the search results would be presented to the human user comprises a geographic location demographic information of the human user, group characteristics of the human user, software installed on the computing device, or technical futures of the computing devices.
Grieselhuber teaches displays different presented UI based on user’s device. (see Fig. 7, col. 14, lines  55-col. 15, lines 25)
It is obvious to combine Grieselhuber with Brawer in order to provide user with proper presentation for their device.    
14
The method of claim 11, wherein the evaluated signals placement of the organic online references in the search results pages, contextual information related to the crawl, time to load a web page, contextual information related to the organic search results, contextual information related to the organic online references, technical information related to the organic online references, technical information related to the organic search results, or the information provided during the crawl that affect how the search results would be presented to the human user.
Boone teaches using specific keyword which meets one of the information that affects how the search result would be presented.  (see Boone p0004) Boone teaches differentiate organic search results and paid search results (Boone paragraph 0038; 0045)  Boone can distinguish advertisement from rest of the web content)
Grieselhuber teaches track specific Brand and search activities which includes differentiation of organic or non-organic activities. (Grieselhuber col. 28, lines 10-col. 29, lines 64)
15
The method of claim 11, wherein organic search results are associated with different categories, and wherein each of the categories represents a type of online reference.
Boon teaches category of analytical interest. (see p008)
It is obvious to combine Boon with Brawer in order to provide user with a category break down of user interest.    
16
The method of claim 15, wherein the types of online reference comprise web page content, advertisements, content reference in social networks, social news, content referenced in discussion forums or blogs, content referenced in news sites, rich media, images, video, social book marks game content, and subtypes thereof.
Brawer teaches Web page content, rich media, images, and video.
Grieselhuber teaches social media content, advertisement, and forums. (col. 24, lines 40-col. 25, lines 30)
It is obvious to combine Grieselbuber with Brawer in order provide user with different social media content rating.    
17
The method of claim 15, wherein the computing statistics regarding organic online reference to the identified entity further comprise computing a number of hit for a web page containing a number of hit for a web page containing an organic online reference to identified entity, statistics related to mentions of the identified entity within a particular type of the organic online references, a click analysis based on a number of user that follow the link to the URL, or a character of mention of the identified entity.  

Grieselhuber teaches displaying statistics regarding on-lines organic references (see Grieselhuber abstract; col. 2, lines 8-col. 3, lines 40)) 

19
The method of claim 11, wherein the computing statistics regarding organic online references to the identified entity further comprises computing a search engine optimization sore for the identified entity based on the organic online references in the reverse index.
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
Grieselhuber teaches displaying statistics regarding on-lines references (see Grieselhuber abstract) 

20
The method of claim 11, wherein the computing statistics regarding organic online references to the identified entity further comprises identifying backlinks to the organic online references based on the search results pages.
Grieselhuber teaches track specific Brand and search activities which includes differentiation of organic or non-organic activities. (Grieselhuber abstract, col. 28, lines 10-col. 29, lines 64)
21
The method of claim 11, further comprising performing a trend analysis to determine how the organic online references have changed over time.
Grieselhuber teaches track specific Brand and search activities which includes differentiation of organic or non-organic activities. (Grieselhuber col. 23, lines 50-col. 24, lines 40; col. 28, lines 10-col. 29, lines 64)
22
The method of claim 15, wherein the first signals are evaluated to assess relevance of the online channels to the identified entity.
Brawer col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45)
23
The method of claim 15, wherein the parsing the search result pages into organic search results further comprises parsing the search results pages to identify which search results are organic results.
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) Boone teaches differentiate organic search results and paid search results (Boone paragraph 0004; 0038; 0045  Boone can distinguish advertisement from rest of the web content)
It is obvious to combine Boone with Brawer in order to categorize result based on advertisement.    
24
The method of claim 15, the instructions being further operable when executed to:
Parsing the search result pages into paid search results;
Identifying paid online references to entities based on the paid search results;
Parsing the paid search results to identify one or more second signals to be evaluated that includes information about the paid online references;
Evaluating the second signals; and 
computing, using the reverse index, statistics regarding paid online references to indented entity, wherein the reverse index of online references is further contracted based on the identified paid online reference and the evaluated second signals. 
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) Boone teaches differentiate organic search results and paid search results (Boone paragraph 0004; 0038; 0045 Boone can distinguish advertisement from rest of the web content)
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
It is obvious to combine Boone with Brawer in order to categorize result based on advertisement.    
Brawer teaches parsing search result pages  (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45)
25
The method of claim 24, wherein the parsing the search result pages into paid search results further comprises parsing the search results pages to identify which search results are paid results 
Brawer teaches parsing search result pages (see col. 2, lines 19-41 and col. 3, lines 49-col. 5, lines 45) Boone teaches differentiate organic search results and paid search results (Boone paragraph 0004; 0038; 0045  Boone can distinguish advertisement from rest of the web content)
26
The method of claim 24, wherein the computing statistics regarding paid online references to the identified entity further comprising:
Computing a score for the identified entity based on the paid online references in the reverse index.  
Brawer col. 5, lines 55-65;
Grieselhuber teaches displaying statistics regarding on-lines references (see Grieselhuber abstract) 



As per claim 22, it is rejected under the same rationale as claim 11 because both Boone and Grieselhuber teach recognizing both organic and paid content. (Boone paragraph 0004; 0038; 0045 Boone can distinguish advertisement from rest of the web content; Grieselhuber abstract, col. 28, lines 10-col. 29, lines 64)
As per claims 23-27, they are rejected under the same rationale as claims 12, 13, 15, 16, and 14 respectively. (see rejection above)
As per claims 29-32, they a rejected under the same rationale as claims 19, 17, 20, and 21 respectively. (see rejection above)
As per claim 33, it is rejected under the same rationale as claim 11 because both Boone and Grieselhuber teach recognizing both organic and paid content. (Boone paragraph 0004; 0038; 0045 Boone can distinguish advertisement from rest of the web content; Grieselhuber abstract, col. 28, lines 10-col. 29, lines 64)
As per claims 34-37 they are rejected under the same rationale as claims 12, 13, 15, and 16 respectively. (see rejection above)
  #
14/290,672
Brawer et al. US 7,801,881, Boone US 2007/0198459 and Grieselhuber et al. US 8,972,379
38
The method of claim 37, wherein the type of the organic online references comprises either content related to social networks or blogs, and wherein the computed statistics comprises a number of mentions of the identified entity, a number of particular different type of mentions of the identified entity, or a comparative measure of the number of mentions of the identified entity with respect to a second identified entity
See Brawer abstract Fig. 5, items 502-515; Grieselhuber teaches track specific Brand and search activities which includes differentiation of organic or non-organic activities. (Grieselhuber abstract, col. 28, lines 10-col. 29, lines 64)
39
The method of claim 36, wherein the computing statistics regarding organic online references to the identified entity further comprise computing a number of hits for a web page containing an organic online reference to the identified entity, statistics related to mentions of the identified entity within a particular type of the organic online references, a click analysis based on a number of users that follow the link to the URL, or a characteristic of the mentions of the identified entity.
Grieselhuber teaches displaying statistics regarding on-lines organic references (see Grieselhuber abstract; col. 2, lines 8-col. 3, lines 40)) 

40
The method of claim 37, wherein the computing statistics regarding organic online references to the identified entity and statistics regarding paid online references to the identified entity further comprises determining a weight to be applied to a particular type of the online references or a particular grouping of types of online references.
Boon teaches weight the documents with categorical terms; (see Figs. 6-8 p0005-p0008; p0054-0061; p0064-p0068); and teaches group document based on term topics and time. (see Fig. 9, p0069-0073) 
It is obvious to combine Boone with Brawer in order to group different documents by terms and times.

41
The method of claim 33, wherein parsing the search results pages to identify organic search results and paid content further comprises parsing the search results pages to identify results associated with different categories, and wherein each of the categories 
Boon teaches weight the documents with categorical terms; (see Figs. 6-8 p0005-p0008; p0054-0061; p0064-p0068); and teaches group document based on term topics and time. (see Fig. 9, p0069-0073) 
It is obvious to combine Boone with Brawer in order to group different documents by terms and times.

42
The method of claim 41, wherein the types of online references comprise web page content, advertisements, content reference in social networks, social news, content referenced in discussion forums or blogs, content referenced in news sites, rich media, images, video, social bookmarks, or game content.
Brawer teaches Web page content, rich media, images, and video. (see Brawer, col. 3, lines 5-15)
Grieselhuber teaches social media content, advertisement, and forums. (col. 24, lines 40-col. 25, lines 30)
It is obvious to combine Grieselbuber with Brawer in order provide user with different social media content rating.    
43
The method of claim 33, wherein the evaluated signals comprise contextual information related to the crawl, time to load a web page, placement of the organic online references in the search pages, contextual information related to the organic search results, contextual information related to the organic online references, technical information related to the organic online references, technical information related to the organic search results, placement of the paid online references in the search results pages, contextual information related to the paid content, contextual information related to the paid online references, technical information related to the paid content, technical information related to the paid online references, or the information provided during crawl that affects how the search results would be presented to the human user.
Boon teaches weight the documents with categorical terms; (see Figs. 6-8 p0005-p0008; p0054-0061; p0064-p0068); and teaches group document based on term topics and time. (see Fig. 9, p0069-0073) 

46
The method of claim 33, wherein the computing statistics regarding organic online references to the identified entity further comprises computing a search engine optimization score for the identified entity based on the organic online references in the reverse index.
Brawer col. 5, lines 55-65;
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
Grieselhuber teaches displaying and using statistics regarding on-lines references (see Grieselhuber abstract)
47
The method of claim 33, wherein the computing statistics regarding paid online references to the identified entity further comprises computing a search engine optimization score for the identified entity based on the paid online reference in the reverse index.
Brawer col. 5, lines 55-65;
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
Grieselhuber teaches displaying and using statistics regarding on-lines references (see Grieselhuber abstract)
48
The method of claim 33, wherein the computing statistics regarding organic online references to the identified entity further comprises computing a number of hits for a web page containing an organic online reference to the identified entity, a number of mentions of the identified entity in a channel-related grouping, a click analysis based on a number of user that follow the link to the URL, or a characteristics of the mentions of the identified entity.
Grieselhuber teaches displaying statistics regarding on-lines references, and determine if result is organic or paid (see Grieselhuber abstract; col. 8, lines 10-35;) 

49
The method of claim 33, wherein the computing statistics regarding paid online references to the identified entity further comprises computing a number of hits of a web page containing a paid online reference to the identified entity, a number of mentions of the identified entity within a particular type of the paid online references, a click analysis based on number of users that follow the link to the URL, or a characteristic of the mentions of the identified entity.
Brawer col. 5, lines 55-65;
Boone teaches constructing a reverse index. (see Boone para 004 and fig 5)
Grieselhuber teaches displaying and using statistics regarding on-lines references (see Grieselhuber abstract; col. 8, lines 10-35;)
50
The method of claim 33, wherein the computing statistics regarding organic online references to the identified entity further comprise identifying back links to the organic online references based on the search results pages. 
Brawer teaches providing URL access to the web document. (see col. 8, lines 5-27) 
51
The method of claim 33, wherein the computing statistics regarding paid online references to the identified entity further comprises identifying backlinks to the paid online references based on the search results pages. 
Brawer teaches providing URL access to the web document. (see col. 8, lines 5-27)
(Boone paragraph 0004; 0038; 0045 Boone can distinguish advertisement from rest of the web content; Grieselhuber abstract, col. 28, lines 10-col. 29, lines 64)
52
The method of claim 33, further comprising performing a trend analysis to determine how the organic online references and the paid online references have changed over time.
Grieselhuber teaches track specific Brand and search activities which includes differentiation of organic or non-organic activities. (Grieselhuber col. 23, lines 50-col. 24, lines 40; col. 28, lines 10-col. 29, lines 64)



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conference:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992